

110 HRES 446 IH: Expressing the sense of the House of Representatives that both Houses of Congress should reconvene on or before December 18, 2013, to take appropriate action to enact legislation extending the Emergency Unemployment Compensation Program until January 1, 2015.
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 446IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that both Houses of Congress should reconvene on or before December 18, 2013, to take appropriate action to enact legislation extending the Emergency Unemployment Compensation Program until January 1, 2015.Whereas the Emergency Unemployment Compensation Program (hereinafter referred to as the EUC Program) was created on June 30, 2008, when President George W. Bush signed the Supplemental Appropriations Act, 2008 (Public Law 110–252) into law;Whereas the EUC Program is the 8th time Congress has created a Federal temporary program that has extended unemployment compensation during an economic slowdown;Whereas the authorization for the EUC Program expires December 28, 2013;Whereas unless the EUC Program is extended, more than 1,300,000 jobless workers will have their benefits cut off on December 28, 2013, and nearly another 1,900,000 jobless workers will lose their unemployment benefits between January 1 and June 30, 2014;Whereas it is estimated that failure to extend the EUC Program will result in a loss of 310,000 jobs next year because of reduced consumer demand;Whereas it is estimated that failure to extend the EUC Program will reduce economic growth by as much as 0.4 percent in the first quarter of 2014;Whereas the Congressional Budget Office reported in 2012 that assistance for the unemployed has one of the largest effects on employment per dollar of budgetary cost because financially stressed unemployed workers spend any benefits they receive quickly;Whereas failure to extend the EUC Program will further hurt an economy already injured by the loss of an estimated 750,000 jobs resulting from budget cuts mandated by sequestration and the loss of more than 120,000 jobs in the first 2 weeks of October 2013 as a consequence of the shutdown of the Federal Government;Whereas 36 percent of unemployed workers have been out of work for more than 6 months, in part because the national economy still has 2,000,000 fewer jobs than before the Great Recession began in 2008; andWhereas if Congress does not act immediately to extend these benefits, a devastating blow will be dealt not only to the millions of Americans who are already struggling, but to our economy: Now, therefore, be itThat it is the sense of the House of Representatives that both Houses of Congress should reconvene on or before December 18, 2013, to take appropriate action to enact legislation extending the Emergency Unemployment Compensation Program until January 1, 2015.